EXHIBIT 2
                              LEVIN SEDRAN & BERMAN LLP
                                Counsellors at Law and Proctors in Admiralty
                                                 _____

 ARNOLD LEVIN                           510 WALNUT STREET                         TELEPHONE (215) 592-1500
 LAURENCE S. BERMAN                                                                FACSIMILE (215) 592-4663
                                             SUITE 500
 FRED S. LONGER*
 DANIEL C. LEVIN                    PHILADELPHIA, PA 19106-3697                     OF COUNSEL:
 CHARLES E. SCHAFFER                          _______                               HOWARD J. SEDRAN
 AUSTIN B. COHEN*                                                                   SANDRA L. DUGGAN
 MICHAEL M. WEINKOWITZ*+                                                            RAYMOND P. FORCENO
 KEITH J. VERRIER
 NICOLA F. SERIANNI*
 DAVID MAGAGNA*                                                                      *also admitted in New Jersey
                                                                                      +
 NICHOLAS ELIA                                                                         also admitted in New York


                                                                               Daniel C. Levin, Esquire
                                                                               Dlevin@lfsblaw.com
                                         September 2, 2020

Via E-Mail                                               Sarah D. Gordon, Esquire
Richard D. Gable, Jr., Esquire                           John J. Kavanagh, Esquire
BUTLER WEIHMULLER KATZ CRAIG                             Chris Han, Esquire
LLP                                                      STEPTOE & JOHNSON LLP
1818 Market Street, Suite 2740                           1330 Connecticut Avenue, NW
Philadelphia, PA 19103                                   Washington, DC 20036
rgable@butler.legal                                      sgordon@steptoe.com
                                                         JKavanagh@steptoe.com
                                                         chan@steptoe.com



                 Re:    Seymon Bokman d/b/a L’uomo v. Sentinel Insurance Company
                 Civil Action No. 2:20-cv-2887-TJS

Dear Counsel:

       Attached please find Plaintiff’s First Requests for Production of Documents in the above
matter. Please respond to these requests in accordance with the Rules of Civil Procedure.

        In addition, attached is a Draft Stipulated Protective Order for your comments.

                                                         Very truly yours,

                                                         /s/   Daniel C. Levin
                                                         DANIEL C. LEVIN

DCL:jsl
Attac.
                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA



 SEYMON BOKMAN d/b/a L’UOMO,

                                   Plaintiff,
                                                           Civil Action No. 2:20-cv-2887-TJS
                  v.

 SENTINEL INSURANCE COMPANY
 LIMITED,

                                  Defendant.



                       PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
                         OF DOCUMENTS DIRECTED TO DEFENDANT

    I.        DEFINITIONS

         1.     The term “communication” means the transmittal of information (in the form of

facts, ideas, inquiries or otherwise).

         2.     The term “document” is defined to be synonymous in meaning and equal in scope

to the usage of the term “documents or electronically stored information” in Fed. R. Civ. P.

34(a)(1)(A). A draft or non-identical copy is a separate document within the meaning of this term.

         3.     The terms “You” and “Your(s)” and “Defendant” refer to Sentinel Insurance

Company Limited and, where applicable, any of its present or former divisions, officers, directors,

employees, partners, corporate parent, agents, representatives, predecessors, successors,

subsidiaries, or affiliates.

         4.     The terms “ISO” or “Insurance Services Office” refer to the entity located at

Insurance Services Office (ISO) 545 Washington Boulevard, Jersey City, NJ 07310.




                                                -1-
        5.      The term “Virus and Bacteria Exclusion” (the “Exclusion”) is defined as

endorsement CP 01 40 07 06 – Exclusion Of Loss Due To Virus Or Bacteria, published by the ISO

in 2006. See https://www.propertyinsurancecoveragelaw.com/files/2020/03/ISO-Circular-LI-CF-

2006-175-Virus.pdf (last visited July 7, 2020).

        6.      The term “person” is defined as any natural person or any legal entity, including,

without limitation, any business or governmental entity or association.

        1.      Relating.    The term “relating” means concerning, relating to, referring to,

describing, evidencing or constituting, and vice versa.

        2.      All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as

encompassing any and all.

        3.      And/Or. The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

        4.      Number. The use of the singular form of any word includes the plural and vice

versa. Whenever necessary to bring within the scope of any request all information that might

otherwise be construed to be outside its scope, (a) the use of a verb in any tense shall be construed

as the use of the verb in all other tenses, (b) the use of the singular shall be construed as the use of

the plural, and vice versa, and (c) “each” shall be construed to mean “any,” and vice versa.

        5.      If information stored in, or accessible through, computers or other data retrieval

systems is produced, it must be accompanied with instructions and all other materials necessary to

use or interpret such data, including any data dictionaries or other descriptive materials.




                                                  -2-
   II.        INSTRUCTIONS


         1.      In producing documents and other materials, you are requested to furnish all

documents or things in your possession, custody or control, regardless of whether such documents

or materials are possessed directly by you or your directors, officers, agents, employees,

representatives, subsidiaries, managing agents, affiliates, investigators, or by your attorneys or

their agents, employees, representatives or investigators.

         2.      These document requests are continuing in nature, and you are required to

supplement your responses to these document requests if you acquire responsive information after

serving your initial answers. If you fail to do so, you may be precluded at trial from introducing

evidence relating to the subject matter of these document requests, or subject to other sanctions.

         3.      Each request is to be construed independently and answered separately, fully and

completely, without reference to any answer or response to any other request, unless specifically

requested to do so.

         4.      Documents should be produced as they are kept in the ordinary course of business.

Any file folder or other container in which a document is kept in the regular course of business is

to be treated as part of the document and produced as such. If information stored in, or accessible

through, computers or other data retrieval systems is produced, it must be accompanied with

instructions and all other materials necessary to use or interpret such data, including any data

dictionaries or other descriptive materials.

         5.      For any document that you claim is being withheld under claim of privilege, work

product, or for any other reason, please provide with your responses and objections, a privilege

log setting forth the following information:

               i.       the general subject matter of the document and a description of the file or
                        other location where it was found;


                                                -3-
                 ii.         the title, heading or other location where it was found;

                iii.         the date appearing on the document (if no date appears thereon, then the
                             approximate date on which the document was prepared);

                iv.          the general nature or description of the document (i.e., whether it is a letter,
                             memorandum, invoice, etc.) and the number of pages of which it consists;

                 v.          the identity of each person who prepared, authored or signed the document;

                vi.          the identity of each person to whom the document (or copy thereof) was
                             addressed and/or sent;

               vii.          the identity of each person who has custody of the document (or a copy
                             thereof); and

               viii.         the specific basis or grounds upon which the document is being withheld.

          6.          If you do not have all the documents responsive to any paragraph, please so state

and identify each person whom you know or believe may have such documents.

          7.          In the event that any document called for by this request for production of

documents has been destroyed, lost, discarded, or otherwise disposed of, each such document is to

be identified as completely as possible, including, without limitation, the following information:

author; recipient; sender; subject matter; date prepared or received; date of disposal; person

authorizing the transfer, destruction or other disposition of the document; person currently in

possession of the document; person disposing of the document; and explanation of the

circumstances surrounding the disposition.

          8.          The “form” of your responses must comply with the Federal Rules of Civil

Procedure, and any ESI protocol or stipulation between the parties or as otherwise directed by the

Court.

   III.        DOCUMENTS TO BE PRODUCED


          1.          All documents concerning the Exclusion, including, but not limited to, all

documents concerning:


                                                      -4-
        a.      All internal documents and/or correspondence of Defendant regarding the
drafting of the Exclusion;

       b.      All documents and/or correspondence between Defendant and ISO
regarding drafting of the Exclusion;

       c.     All documents and/or correspondence between Defendant and any state
insurance commissioner, governmental regulatory agency, or governmental official
concerning the Exclusion;

       d.     All documents and/or correspondence between Defendant and any other
insurance carrier or organization made up of insurance carriers in whole or in part
concerning the Exclusion;

       e.     Explanatory memoranda drafted or developed by Defendant and/or the ISO
concerning the Exclusion;

        f.    Preliminary drafts of the Exclusion prepared or circulated by Defendant
and/or the ISO;

      g.      Any workbooks or other materials written, prepared, or distributed by the
Defendant and/or the ISO regarding the Exclusion;

       h.      Documents concerning any modification or amendment, or lack thereof, to
the Exclusion;

        i.      Minutes of meetings held by Defendant and/or the ISO, or by any
committees or subgroups of Defendant and/or those sponsored by the ISO, concerning the
drafting, origin, construction, modification, criticism, or approval of the Exclusion;

       j.      Attendance documents for any meetings of Defendant or by any committees
or subgroups, concerning the drafting, origin, construction, modification, criticism, or
approval of the Exclusion;

       k.     Attendance documents for any meetings at which Defendant participated in
any manner whatsoever with the ISO or any committees or subgroups of the ISO
concerning the drafting, origin, construction, modification, criticism, or approval of the
Exclusion;

        l.     Any and all documents and/or communications that Defendant has that
relates in any manner whatsoever to ISO’s statement to state insurance regulators that
“Disease-causing agents may render a product impure (change its quality or substance) or
enable the spread of disease by their presence on interior building surfaces or the surfaces
of personal property. When disease-causing viral or bacterial contamination occurs,
potential claims involve the cost of replacement of property (for example, the milk), cost
of decontamination (for example, interior building surfaces), and business interruption
(time element) losses. Although building and personal property could arguably become
contaminated (often temporarily) by such viruses and bacteria, the nature of the property


                                        -5-
       itself would have a bearing on whether there is actual property damage. An allegation of
       property damage may be a point of disagreement in a particular case;” and

              m.      Any and all document relating to any consideration of or evaluation of
       whether the Exclusion includes an exclusion of coverage where access to an insured
       property has been restricted to premises due to the presence and/or threat of a situation as
       presented precisely like that presented by COVID-19.

       2.      The complete Drafting History of the Exclusion Policy Terms, as those terms are

found in the Commercial Property Coverage Form, Building and Personal Property Coverage

Form, or any other applicable coverage forms, including but not limited to documents of Defendant

and documents of the ISO that comprise, or that refer, relate or pertain to, the Drafting History.

       3.      All documentation, memoranda, research, or correspondence regarding or detailing

the relationship between the Exclusion and its relationship to the costs of insurance coverage,

premiums, rates, or any other financial impact of the Exclusion on Defendant and/or on the

insurance industry in general.

       4.      All communications or correspondence between Defendant and any state or federal

regulatory bodies concerning or seeking approval of the Exclusion, as well as all documents

provided by and representations made to such bodies.

       5.      All communications or correspondence between the ISO and any state or federal

regulatory bodies concerning or seeking approval of the Exclusion, as well as all documents

provided by and representations made to such bodies.

       6.      Any documentation, communications, research, or correspondence concerning

Defendant’s drafting of policy forms to include an exclusion for the term “pandemic.”

       7.      All documents concerning the record retention policies and practices followed by

Defendant.

       8.      All documents relating to Your contractual relationship with the ISO.




                                                -6-
       9.      All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning Business Income Coverage Losses that an insured may

sustain due to the necessary suspension of operations (“Business Income” coverage). “Business

Income” means net income (net profit or loss before income taxes) that would have been earned

or incurred in the absence of loss as well as continuing normal operating expenses, including

payroll.

       10.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning coverage for expenses that may be incurred by an insured

to minimize suspension of business losses (“Extra Expense” coverage). In this regard, “Extra

expense” means “necessary expenses an insured incurs due to partial or total ‘interruption of

business’ resulting directly from ‘loss’ or damage to property[.]”

       11.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning coverage for losses that an insured may sustain as a

result of the insured complying with an order from a Civil Authority (“Civil Authority” coverage),

including an interruption of business caused by a Civil Authority Order. Civil Authority coverage

is defined to include coverage that Defendant agreed to “pay for the actual loss of ‘income’ the

insured may sustain and necessary ‘extra expense’ caused by action of civil authority that prohibits

access to the insured property premises due to physical damage to property near the premises, that

prohibits access to property immediately surrounding the damaged property, that prohibits access

to premises within a prohibited area, and that the civil authority is taken in response to dangerous

physical conditions.”

       12.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning coverage for losses that an insured may sustain as a




                                               -7-
result of the insured incurring expenses necessary to protect a Covered Property from further

damage in the event of a loss (“Sue and Labor” coverage). “Sue and Labor” coverage includes

steps taken by the insured to “[p]rotect property from further damage” and, “if necessary, for

property protection, make reasonable repairs and keep a record of all repair costs.”

        13.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning defining the word “suspension” to include or exclude

the circumstance of an insured’s business suffering a “slowdown or cessation of your business

activities[.]” Included with this request is all such documents relating to a “partial or complete

cessation” of business activities constituting a “suspension” under the Policy.

        14.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning a requirement that the Policy requires an insured to

“protect Covered Property from further damage[.]”

        15.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning the phrase “period of restoration” – and that coverage

begins at the time of the direct loss and lasts through the earlier of the date the property is repaired

or resumed at a new permanent location.

        16.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning the Virus Exclusion titled, “”Fungi’, Wet Rot, Dry Rot,

Bacteria and Virus” including, but not limited to, the interpretation of that exclusion as identified

as being in Form ss 40 93 07 05 of Your policies.

        17.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning Virus Limited Additional Coverage, titled, “Limited

Coverage for ‘Fungi’, Wet Rot, Dry Rot, Bacteria and Virus” including, but not limited to, that




                                                 -8-
limited additional coverage and the interpretation of the provisions of that coverage as identified

as being in Form SS 40 93 07 05 of Your policies.

       18.       All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning Two or More Coverages, titled, “Insurance Under Two

or More Coverages”, including, but not limited, to that coverage and its interpretation, as identified

as being in Form SS 00 05 10 08 of Your policies.

       19.       All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning provisions related to “No ‘direct physical loss”- Business

Income” including but not limited to provisions relating to and concerning the interpretation of

interruption of business coverage requiring “direct physical loss of or physical damage to

property…caused by or resulting from a Covered Cause of Loss” as identified as being in Form

SS 00 07 07 05 Your policies.

       20.       All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning provisions related to “No ‘direct physical loss”- Extra

Expense” including but not limited to provisions relating to and concerning the interpretation of

interruption of business coverage and extra expense coverage requiring “direct physical loss of or

physical damage to property…caused by or resulting from a Covered Cause of Loss” as identified

as being in Form SS 00 07 07 05 of Your policies.

       21.       All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning provisions related to a “Covered Cause of Loss”

including but not limited to provisions relating and concerning interpretation of interruption of

business coverage and extra expense coverage as identified as being in Form SS 00 07 07 05 of

Your policies.




                                                -9-
        22.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning provisions related to additional coverage for “Ordinance

of Law-Limits” including but not limited to provisions relating and concerning the interpretation

of such coverage as identified as being in Form SS 00 07 07 05 of Your policies.

        23.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning the exclusion titled, “Pollution” exclusion, including,

but not limited to, that exclusion as identified as being in Form SS 00 07 07 05 of Your policies.

        24.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning the exclusion titled, “Consequential Losses” exclusion,

including, but not limited to, that exclusion as identified as being in Form SS 00 07 07 05 of Your

policies.

        25.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning provisions related to “Civil Authority” additional

coverage including but not limited to provisions relating to and concerning the interpretation of

such coverage as identified as being in Form SS 00 07 07 05 of Your policies.

        26.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning provisions related to “Business Income from Dependent

Properties” additional coverage including but not limited to provisions relating to and concerning

the interpretation of such coverage as identified as being in Form SS 00 07 07 05 of Your policies.

        27.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning provisions related to “Extended Business Income”

additional coverage including but not limited to provisions relating to and concerning the

interpretation of such coverage as identified as being in Form 00 07 07 05 of Your policies.




                                              - 10 -
       28.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Your policies concerning provisions related to the “Acts or Decisions” exclusion

including but not limited to provisions relating to and concerning the interpretation of such

exclusion as identified as being in Form 00 07 07 05 of Your policies.

                                                       LEVIN SEDRAN & BERMAN, L.L.P.


Date: September 2, 2020                                /s/ Daniel C. Levin
                                                       Arnold Levin, Esq.
                                                       Laurence S. Berman, Esq.
                                                       Frederick Longer, Esq.
                                                       Daniel Levin, Esq.
                                                       510 Walnut Street, Suite 500
                                                       Philadelphia, PA 19106-3697
                                                       Telephone: (215) 592-1500
                                                       alevin@lfsblaw.com
                                                       lberman@lfsblaw.com
                                                       flonger@lfsblaw.com
                                                       dlevin@lfsblaw.com

                                                       Richard M. Golomb, Esq.
                                                       Kenneth J. Grunfeld, Esq.
                                                       GOLOMB & HONIK, P.C.
                                                       1835 Market Street, Suite 2900
                                                       Philadelphia, PA 19103
                                                       Telephone: (215) 985-9177
                                                       Facsimile: (215) 985-4169
                                                       rgolomb@golombhonik.com
                                                       kgrunfeld@golombhonik.com

                                                       W. Daniel “Dee” Miles, III, Esq.
                                                       Rachel N. Boyd, Esq.
                                                       Paul W. Evans, Esq.
                                                       BEASLEY, ALLEN, CROW, METHVIN,
                                                       PORTIS & MILES, P.C.
                                                       P.O. Box 4160
                                                       Montgomery, Alabama 36103
                                                       Telephone: (334) 269-2343
                                                       Facsimile: (334) 954-7555

                                                       Counsel for Plaintiff




                                              - 11 -
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Plaintiff’s First Requests for

Production of Documents was served on this 2nd day of September 2020, upon the below counsel

via email.

Richard D. Gable, Jr., Esquire
BUTLER WEIHMULLER KATZ CRAIG
LLP
1818 Market Street, Suite 2740
Philadelphia, Pennsylvania 19103
rgable@butler.legal

Sarah D. Gordon, Esquire
John J. Kavanagh, Esquire
Chris Han, Esquire
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue, NW
Washington, DC 20036
sgordon@steptoe.com
JKavanagh@steptoe.com
chan@steptoe.com




                                                              /s/ Daniel C. Levin
                                                                 Daniel C. Levin




                                              - 12 -
                                      DRAFT
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEYMON BOKMAN d/b/a L’UOMO                 )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )     Civil Action No. 2:20-cv-02887-TJS
                                           )
SENTINEL INSURANCE COMPANY,                )
LIMITED                                    )        JURY TRIAL DEMAND
                                           )
                     Defendant.            )

                        STIPULATED PROTECTIVE ORDER

       The parties to this Action hereby stipulate and agree that, pursuant to Fed. R. Civ.

P. 26(c), the maintenance and disclosure of confidential information shall be subject to the

terms set forth in this Stipulated Protective Order:

       1.     As used in the Protective Order, these terms have the following meanings:

              • “Attorneys” means counsel of record;

              • “Confidential” documents are documents designated pursuant to

                  Paragraph 3 (below);

              • “Discovery Material” includes all materials produced in response to any

                  discovery request (including, but not limited to, documents, deposition

                  transcripts, interrogatory responses, subpoenas and responses to requests

                  for admission) in this action made to or by any party or non-party; all

                  information contained in those materials; and all copies, excerpts, or

                  summaries of those materials; “Documents” are all materials within the

                  scope of Fed. R. Civ. P. 34;
              • “Outside Vendors” means, by way of example, messenger, copy, coding,

                 and other clerical-services vendors not employed by a party or its

                 Attorneys; and

              • “Written Assurance” means an executed document in the form attached

                 as Exhibit A.

       2.     The Parties may use Discovery Material solely for the purposes of this

litigation, including any and all appeals, and not for any other purpose.

       3.     A Party may designate a document “Confidential” to protect information

within the scope of Fed. R. Civ. P. 5.2; 26(c)(1)(G), namely, social-security number(s),

taxpayer-identification number(s), dates of birth, financial-account number(s), trade

secret(s), confidential research, development, or commercial information. Any Discovery

material, including documents, discovery responses, testimony, tangible things, or other

information may be designated Confidential regardless of how generated, stored, or

maintained if the Producing Party reasonably and in good faith believes that such material

contains or reflects information that constitutes confidential, non-public, proprietary,

commercially sensitive, and/or private information of an individual or entity.

       4.     Confidential documents, along with the information contained in the

documents, shall be used solely for the purpose of this action or shared with counsel in

accordance with Paragraph 4(h), below, once protective orders are entered in those cases.

No person receiving such documents shall, directly or indirectly, use, transfer, disclose, or

communicate in any way the documents or their contents to any person other than those

specified in this Protective Order. The Parties shall not disclose information or documents

                                             2
designated Confidential to putative class members not named as plaintiffs in this Action

unless and until a class has been certified.

       5.     Access to any Confidential document shall be limited to:

              a.     the Court and its staff;

              b.     Attorneys, their law firms, and their Outside Vendors;

              c.     court reporters retained to transcribe testimony;

              d.     the parties;

              e.     outside independent persons (i.e., persons not currently employed by,

                     consulting with, or otherwise associated with any party) who are

                     retained by a party or its Attorneys to provide assistance as mock

                     jurors or focus group members or the like, or to furnish technical or

                     expert services, and/or to give testimony in this action;

              f.     the parties’ insurers and insurers’ counsel participating in matters

                     relating to this action and their legal, clerical, or support staff,

                     including temporary or contract staff;

              g.     deponents and their counsel who have a need to review this material

                     during the course of, or in connection with, depositions taken in or for

                     this action; and

              h.     other persons only by written consent of the Producing Party or upon

                     order of the Court and on such conditions as may be agreed or ordered.

       6.     If a party that received Confidential documents (“Receiving Party”) is served

with a subpoena or an order issued in other litigation that would compel disclosure of any

                                                3
material or document designated in this Action as Confidential, the Receiving Party must

so notify the party that designated the document as Confidential (“Designating Party”), in

writing immediately and in no event more than six (6) business days after receiving the

subpoena or order. Such notification must include a copy of the subpoena or court order.

       7.     Third parties producing documents in the course of this action may also

designate documents as Confidential, subject to the same protections and constraints as the

parties to the action. A copy of the Protective Order shall be served along with any

subpoena served in connection with this action.

       8.     Each person appropriately designated pursuant to Paragraph 5(e) or (g) to

receive Confidential information shall execute a “Written Assurance” in the form attached

as Exhibit A. When a “Written Assurance” is executed by an “outside independent

person,” as designated in Paragraph 4(e), such “Written Assurance” shall not be produced

to the opposing Party except upon agreement of all Parties or by order of the Court upon a

showing of good cause. Opposing counsel shall be notified at least fourteen days prior to

disclosure to any such person who is known to be a current employee or agent of, or

consultant to, any competitor of the party whose designated documents are sought to be

disclosed. Such notice shall provide a reasonable description of the outside independent

person to whom disclosure is sought sufficient to permit objection to be made. If a party

objects in writing to such disclosure within fourteen days after receipt of notice, no

disclosure shall be made until the party seeking disclosure obtains the prior approval of the

Court or the objecting party.

       9.     All depositions or portions of depositions taken in this action that contain

                                             4
Confidential information may be designated Confidential and thereby obtain the

protections accorded other Confidential documents.        Confidentiality designations for

depositions shall be made either on the record or by written notice to the other party within

fourteen days of receipt of the transcript. Unless otherwise agreed, depositions shall be

treated as “Confidential” during the fourteen day period following receipt of the transcript.

The deposition of any witness (or any portion of such deposition) that encompasses

Confidential information shall be taken only in the presence of persons who are qualified

to have access to such information.

       10.    To the extent any Confidential materials subject to this Protective Order (or

any pleading, motion, or memorandum disclosing them) are proposed to be filed or are

filed with the Court, those materials and papers, or any portion thereof which discloses

Confidential information, shall be filed under seal (by the filing party) with the Clerk of

the Court with a simultaneous motion pursuant to Local Rules 5.1.2(7) and 5.1.5 (the

“Sealing Motion”). Any motion or brief quoting, referencing, or relying on Confidential

information may be filed electronically with the Confidential information redacted, and the

filing party shall deliver a paper copy of the unredacted version to the Clerk of the Court

in the manner proscribed by Local Rule 5.1.2(7). Even if the filing party believes that the

materials subject to the Protective Order are not properly classified as Confidential, the

filing party shall file the Sealing Motion; provided, however, that the filing of the Sealing

Motion shall be wholly without prejudice to the filing party’s rights to challenge the

designation of such materials as Confidential.       The filing party may challenge the

designation of confidentiality upon motion with the Court. The burden of proving the

                                              5
materials are Confidential will lie with the party asserting confidentiality.

       11.    If, in connection with this action, information subject to a claim of protection

by the attorney-client privilege or the work product doctrine is produced (“Disclosed

Protected Information”), the disclosure of the Disclosed Protected Information is not a

waiver or forfeiture of any claim of privilege, work product or other protection that a party

would otherwise be entitled to assert with respect to the Disclosed Protected Information

and its subject matter, provided that the Producing Party provides written notice of the

disclosure (“Disclosure Notice”) to the Receiving Party within fourteen days of production

discovering that Disclosed Protected Information has been produced. Within fourteen days

of receipt of the Disclosure Notice, the Receiving Party shall return, sequester, destroy, or

retrieve all copies of the Disclosed Protected Information, including any copies that the

Receiving Party provided to experts, third parties, or any other individuals or entities.

Upon request, the Receiving Party shall provide a certification of counsel that all such

Disclosed Protected Information has been returned, sequestered, destroyed, or

retrieved. The Producing Party also shall provide substitute appropriately-designated

documents and a privilege log of the Disclosed Protected Information within ten business

days of the Disclosure Notice. The contents of the Disclosed Protected Information shall

not be disclosed to anyone who was not already aware of the contents of the Disclosed

Protected Information before the Disclosure Notice was made. The Receiving Party

returning the Disclosed Protected Information may move the Court for an order compelling

production of some or all of the material that is subject to the Disclosure Notice returned

or destroyed, but the basis for such a motion may not be the fact or circumstances of the

                                              6
production. The stipulated agreement set forth in this paragraph does not constitute a

concession by any party that any documents are subject to protection by the attorney-client

privilege, the work product doctrine or other potentially applicable privilege or doctrine.

       12.    Within fourteen days of production, a Designating Party may request a

change in the designation of any information designated Confidential. Any such document

shall be treated as designated until the change is completed. If the requested change in

designation is not agreed to, the party seeking the change may move the Court for

appropriate relief, providing notice to any third party whose designation of produced

documents as Confidential in the action may be affected. The party asserting that the

material is Confidential shall have the burden of proving that the information in question

is within the scope of protection afforded by Fed. R. Civ. P. 26(c).

       13.    Within 60 days of the termination of this action, including any appeals, each

party shall either destroy or return to the Producing Party all documents designated by the

Producing Party as Confidential and all copies of such documents, and shall destroy all

extracts and/or data taken from such documents. Each party also must retrieve or certify

destruction of any Confidential produced to experts, third parties, or any other individuals

or entities. Each party shall provide a certification as to such return or destruction within

the 60-day period. However, Attorneys shall be entitled to retain a set of all documents

filed with the Court and all correspondence generated in connection with the action.

       14.    Any party may apply to the Court for a modification of the Protective Order,

and nothing in this Protective Order shall be construed to prevent a party from seeking such

further provisions enhancing or limiting confidentiality as may be appropriate.

                                             7
       15.    Nothing herein shall prevent any of the Parties from using Confidential

materials in connection with any trial, hearing, deposition of a Party or third party witness,

or any other proceeding in this Litigation

       16.    Nothing in this Protective Order shall constitute a waiver of any party’s rights

under any applicable state or federal law, court rules, or both, including but not limited to

the right to object to the production of any documents based on any applicable state or

federal law, court rules, or both. Nor shall this Order be used as a basis to request or compel

the production of any documents from a third party or as a waiver of any applicable state

or federal law, court rules, or both, that prevent the discovery of any documents from a

third party. Further, no action taken in accordance with the Protective Order shall be

construed as a waiver of any claim or defense in the action or of any position as to

discoverability or admissibility of evidence.

       17.    The obligations imposed by the Protective Order shall survive the

termination of this action.


SO ORDERED.

Dated this _____ day of ____________, 2020.



                                    ___________________________________

                                    United States District Court Judge




                                                8
                                          EXHIBIT A
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEYMON BOKMAN d/b/a L’UOMO                      )
                                                )
                     Plaintiff,                 )
                                                )
v.                                              )   Civil Action No. 2:20-cv-02887-TJS
                                                )
ENTINEL INSURANCE COMPANY,                      )
LIMITED                                         )       JURY TRIAL DEMAND
                                                )
                     Defendant.                 )

             Written Assurance Acknowledging Stipulated Protective Order



______________________________________________ declares that:

       I reside at ______________________________________________________in the

City of                           , County of                          , State of ___________.

       I am currently employed by________________________________________,

located at                                                          , and my current job title is

________________________________________________________________.

       I have read and I understand the terms of the Protective Order dated

                    , filed in Case No. 2:20-cv-02887-TJS, pending in the United States

District Court for the Eastern District of Pennsylvania. I agree to comply with and be

bound by the provisions of the Protective Order. I understand that any violation of the

Protective Order may subject me to sanctions by the Court.

       I shall not divulge any documents, or copies of documents, designated

“Confidential” obtained pursuant to such Protective Order, or the contents of such

                                                    9
documents, to any person other than those specifically authorized by the Protective Order.

I shall not copy or use such documents except for the purposes of this action and pursuant

to the terms of the Protective Order.

       As soon as practical, but no later than 30 days after final termination of this

action, I shall return to the attorney from whom I have received them, any documents in

my possession designated “Confidential” and all copies, excerpts, summaries, notes,

digests, abstracts and indices relating to such documents.

       I submit myself to the jurisdiction of the United States District Court for the Eastern

District of Pennsylvania for the purpose of enforcing or otherwise providing relief relating

to the Protective Order.

Executed on ___________________                   _____________________________

                     (Date)                                      (Signature)




                                             10
